Citation Nr: 1233287	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO, inter alia, denied service connection for peripheral neuropathy of the right and left upper and right and left lower extremities, to include as secondary to the service-connected Type II diabetes mellitus.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008. 

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.   During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

As a final preliminary matter, the Board notes that in a June 2012 statement, the Veteran suggested that his bilateral hearing loss is worsening and that a new examination and higher rating are warranted.  As this matter has not been adjudicated by the RO, it is not properly before the Board, and is, thus, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished. 

2.  Although the Veteran has asserted experiencing symptoms of peripheral neuropathy in each upper and lower extremity, which he believes is related to his service-connected Type II diabetes mellitus, competent, probative evidence indicates that the Veteran does not have peripheral neuropathy of any upper or lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy, to include as secondary to Type II diabetes mellitus, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

2.  The criteria for service connection for left upper extremity peripheral neuropathy, to include as secondary to Type II diabetes mellitus, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

3.  The criteria for service connection for right lower extremity peripheral neuropathy, to include as secondary to Type II diabetes mellitus, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  The criteria for service connection for left lower extremity peripheral neuropathy, to include as secondary to Type II diabetes mellitus, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2005 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2005 letter.  

Post rating, a September 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is awarded), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2008 letter, and opportunity for the Veteran to respond, the June 2010 supplemental SOC (SSOC) reflects readjudication of the claims.  More recently, the RO again readjudicated the claims by way of the January 2012 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran was not notified of the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310 in the April 2005 letter.  However, the absence of such notice is not shown to prejudice the Veteran.  These criteria were included in the January 2008 SOC, after which the Veteran had the opportunity to respond and further develop the claims.  Also, because the Board herein denies each claim for service connection on the basis that no current disability exists, there is no possibility of prejudice to the Veteran by lacking timely notice of the elements of establishing service connection on a secondary basis.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records, and the reports of three VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the right and left upper extremities, and of the right and left lower extremities, which he contends are related to his already service-connected diabetes mellitus.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that each must be denied on the basis of current disability.

The Veteran's claims file was reviewed in its entirety in an effort to locate evidence of a current diagnosis of peripheral neuropathy of any upper or lower extremity.  

In August 2002, a private lumbar spine MRI revealed a focal disc herniation on the left with a small extruded fragment that had migrated inferiorly, lying within the left lateral recess of L5 and impinging the left L5 nerve root.  Thereafter, treatment records note sciatica in the left lower extremity, related to the nonservice-connected lumbar spine disability and  treatment.  Further August 2002 treatment notes from Dr. M.M. show treatment for sciatic pain with a history of herniated disk.  An October 2002 notation shows that the Veteran complained of left leg numbness associated with a previous back surgery.  Private medical records from Dr. P.D.K. document that, in May 2004, the Veteran was treated for sciatica of the left leg, associated with a lumbar spine disability for which the Veteran received treatment in 2002.  Thus, the private medical records do show treatment related to the left lower extremity, which included numbness, but these were clearly shown to be related to a back disability that is not service connected.  And the Board notes that there is no suggestion of a diagnosis of peripheral neuropathy of this left lower extremity, or any of the other extremities, anywhere in these private treatment records.

In August 2005, shortly after filing his service connection claims, the Veteran underwent VA peripheral nerves examination.  The VA examiner reported that the Veteran denied symptoms suggestive of diabetic peripheral neuropathy of the upper extremities or of the lower extremities.  The examiner went on to report that the Veteran has had numbness of the left leg long-term related to sciatic nerve injury from degenerative disc disease.  He reported that he did have feeling on the bottom of his feet, but not on the top of the feet or the outside edge of his foot, which, according to the examiner, is not at all suggestive of diabetic peripheral neuropathy, but of radiculopathy related to his back injury.  The examiner concluded by stating that the Veteran had no symptoms suggestive of diabetic peripheral neuropathy and that on the United Kingdom Diabetic Peripheral Neuropathy Screening, his score was negative for diabetic peripheral neuropathy of any extremities.

VA outpatient records were also reviewed in an effort to locate evidence of peripheral neuropathy.  In September 2009, a VA physician noted significant decreased sensation to light touch on dorsum of left medial forefoot, otherwise tactile sensation of the feet was noted as intact.  He was noted to have normal sensation to light touch elsewhere.  In November 2009, symptoms of decreased sensation were reported in the left foot only.  An active problem list in the same month did not show a listing of peripheral neuropathy of any extremity.  Another November 2009 treatment record shows that the Veteran had decreased sensation on the dorsum of the left medial forefoot since his back surgery.  And, in August 2010, a VA physician noted an abnormal sensory foot exam, reporting that the Veteran was not able to feel the monofilament on his left big toe, and that the Veteran reported that it was related to his prior back surgery.

In June 2011, the Veteran underwent VA diabetes mellitus examination.  During the examination, he again reported loss of feeling in the lateral aspect of his left foot, which had been noted to be related to prior back surgery, but which the Veteran then suggested was due to a worsening of his diabetes; he indicated that the disorder had progressed to include loss of feeling higher up.  The Veteran did report, though, that it was still confined to the outer aspect of the left leg and a small portion over dorsum of lateral toes.  The right foot was reported as unaffected.  The examiner assessed this as left lateral superficial neuropathy that is not related to diabetes mellitus.  The examiner explained that the Veteran's history and examination are consistent with peri-operative back surgery and noted that the left leg condition is focal and intermittent.  The examiner went on to state that examination findings are not consistent with peripheral neuropathy, which is more often than not bilateral and in a stocking or glove distribution, neither of which are present in the Veteran.

In October 2011, the Veteran again underwent VA peripheral nerves examination.  The examiner reviewed the claims file and examined the Veteran and concluded that there was no objective evidence of the claimed conditions of diabetic peripheral neuropathy in the right or left upper extremity, or in the right or left lower extremity.  The examiner then repeated the analysis of the left lower extremity disability as not equating to diabetic peripheral neuropathy, and also as being related to the nonservice-connected back condition.  The Board notes that during his Board hearing, the Veteran reported the 's physician reported that this VA examiner was his previous treating physician.  The Board notes that while this fact is not determinative of any essential fact in this claim, it is noteworthy that it was the Veteran's former treating physician-and one who was already familiar with , therefore, who opined that the Veteran e does not have right or left upper or right or left lower diabetic peripheral neuropathy.  

During his June 2012 Board hearing, the Veteran submitted a report from his current private physician L.A.S.  The physician noted the Veteran's diminished cold sensation on the dorsum of the left foot and much of the lower left leg.  Vibration test showed that the sensation to vibration was diminished throughout the left foot and into the lower left leg.  The right foot and hands were noted to have intact sensation to vibration.  Strength was noted as normal throughout the upper and lower extremities, except significant decrease in strength in the left great toe.  The physician then concluded by stating that these findings are supportive of peripheral neuropathy in the feet, most likely related to the Veteran's diabetes.  The more pronounced neurological deficits in the left lower extremity are likely related to the left sciatic nerve injury.  

The private examiner's diagnosis of diabetic peripheral neuropathy in the feet is questionable, given that the right foot was noted to have intact sensation to vibration, normal strength, and no indication of diminished cold sensation.  It is unclear to the Board how these essentially normal findings can be found to represent diabetic peripheral neuropathy.  As for the left foot, the symptoms were largely noted to be connected to the back disability, which is consistent with the remaining record, and there was no explanation as to what, if any aspect, of the symptoms could be indicative of peripheral neuropathy.  Also, the Board notes that no diagnosis was made related to the upper extremities in this report.  Thus, the Board does not find this report to be of any probative value supportive of the Veteran's claims.  As to the right and left upper extremities, it is devoid of mention of symptoms; as to the right lower extremity, it is internally inconsistent; and as to the left lower extremity, it is incomplete.

In sum, the competent, probative evidence of record simply does not support a finding that the Veteran has, or ever has had, any peripheral neuropathy either upper or lower extremity.  As noted, the medical records document no such symptoms in the upper extremities or right lower extremity. Moreover, while symptoms associated with the left lower extremity disability is noted, they are not noted to be manifestations of the claimed disability.  The Veteran has not claimed that the left leg or foot symptoms related to sciatica should be service connected, and there is no other indication of left lower extremity disability, to include left lower extremity diabetic peripheral neuropathy.  Significantly, aside from the opinion submitted during the hearing, neither the Veteran nor his representative has presented or identified any contrary medical evidence-i.e., evidence that, in fact, supports a finding of current diabetic peripheral neuropathy in any of the Veteran's extremities.  Indeed, the one and only private opinion submitted in support of the claim does not provide persuasive support for a diagnosis of any of the claimed disabilities, as that opinion is internally inconsistent in that a diagnosis is suggested without any supporting symptoms noted.

Furthermore, to whatever extent the Veteran and/or his representative attempt to support these claims on the basis of lay assertions, alone, such attempt must fail.  In this case, lay assertions, without more, simply provide no basis for allowance of any of the claims.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

As indicated above, however, each of claims under consideration turn, fundamentally, on the matter of whether the Veteran has the disability for which service connection is sought, and, if so, whether there exists a medical relationship between such current disability s and service.  Diagnosis and etiology of disabilities not capable of being established on the basis of lay observation, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on any medical matter on which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, the competent, probative evidence simply does not a finding that, fundamentally, the Veteran has any of the disabilities for which service connection is sought, there can be no valid claim for any such disability-on any basis.  Consequently, the claims for service connection for peripheral neuropathy of the right and left upper extremities, and of the right and left lower extremities, must be denied because the first essential criterion for service connection-evidence of a current disability-has not been met.  

For all the foregoing reasons, the Board finds that the claims for service connection for peripheral neuropathy of the right and left upper extremities, and of the right and left lower extremities, must each be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to Type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to Type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Type II diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


